Exhibit 10.6




THIRD AMENDED AND RESTATED
SECURITIES PLEDGE AGREEMENT


THIS THIRD AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT dated as of
September 25, 2019 (this “Pledge Agreement”), is entered into among ASBURY
AUTOMOTIVE GROUP, INC., a Delaware corporation (the “Company”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON THAT SHALL BECOME
A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Pledgor” and,
together with the Company, collectively, the “Pledgors”), and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
each of the Secured Parties (as defined in the Credit Agreement referenced
below).
RECITALS:
A.    Pursuant to a Second Amended and Restated Credit Agreement dated as of
July 25, 2016 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
the Company, the Subsidiaries of the Company party thereto from time to time as
New Vehicle Borrowers (the “Existing New Vehicle Borrowers”) or Used Vehicle
Borrowers (the “Existing Used Vehicle Borrowers” and, collectively with the
Company and the Existing New Vehicle Borrowers, the “Existing Borrowers”), the
Administrative Agent, Bank of America, N.A., as Revolving Swing Line Lender, New
Vehicle Floorplan Swing Line Lender, Used Vehicle Floorplan Swing Line Lender
and as an L/C Issuer, and the lenders party thereto from time to time
(collectively, the “Existing Lenders”), the Existing Lenders agreed to provide
(i) to the Company, a revolving credit facility with a letter of credit sublimit
and swing line facility, (ii) to the Existing New Vehicle Borrowers, a revolving
new vehicle floorplan facility, including a new vehicle swing line subfacility
and (iii) to the Existing Used Vehicle Borrowers, a revolving used vehicle
floorplan facility, including a used vehicle swing line subfacility.


B.    In connection with the Existing Credit Agreement, certain of the Pledgors
(collectively, the “Existing Pledgors”) entered into that certain Second Amended
and Restated Securities Pledge Agreement dated as of July 25, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Pledge Agreement”) pursuant to which the Existing Pledgors pledged (the
“Existing Pledge”) to the Administrative Agent for the benefit of the Secured
Parties certain interests in certain subsidiaries.


C.    The Existing Borrowers have requested that the Existing Credit Agreement
be amended and restated, on the terms set forth in that certain Third Amended
and Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiaries of the Company party thereto from time to
time as New Vehicle Borrowers or Used Vehicle Borrowers (collectively with the
Company, the “Borrowers”), the Administrative Agent, Bank of America, N.A., as
Revolving Swing Line Lender, New Vehicle Floorplan Swing Line Lender, Used
Vehicle Floorplan Swing Line Lender and as an L/C Issuer, and the lenders party
thereto from time to time (the “Lenders”).


D.    Certain additional extensions of credit may be made from time to time for
the benefit of the Pledgors or the other Loan Parties pursuant to certain
Secured Cash Management Agreements and Secured Hedge Agreements (as defined in
the Credit Agreement).


E.    Each Pledgor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and such other
extensions of credit, and (i) the Company, in addition to being a Borrower, is
party to the Company Guaranty pursuant to which the Company guarantees the





--------------------------------------------------------------------------------




Obligations of the other Loan Parties (ii) certain of the Pledgors are Vehicle
Borrowers, and (iii) each Pledgor (other than the Company) is a party (as
signatory or by joinder) to the Subsidiary Guaranty pursuant to which such
Pledgor guarantees the Obligations of the other Loan Parties.


F.    It is a condition precedent to the Secured Parties’ obligations to amend
and restate the Existing Credit Agreement and make and maintain such extensions
of credit that the Pledgors shall have executed and delivered this Pledge
Agreement to the Administrative Agent.


In order to induce the Secured Parties to make and maintain extensions of credit
from time to time under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, and in further consideration of the
promises and mutual covenants contained herein, the Existing Pledge Agreement is
hereby amended and restated, and the parties hereto agree as follows:
1.    Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Pledge Agreement that are not otherwise expressly defined herein or
in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this Pledge
Agreement, the following terms have the following definitions:
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuers shall have been made).


“Secured Obligations” means:


(a)     as to the Company, (i) all of its Obligations arising under the Credit
Agreement, excluding Obligations arising under or in respect of the New Vehicle
Floorplan Facility, (ii) its Guarantor’s Obligations (as defined in the Company
Guaranty Agreement), excluding such Guarantor’s Obligations to the extent (but
only to the extent) they constitute guarantees of Obligations arising under or
in respect of the New Vehicle Floorplan Facility, and (iii) the payment and
performance of its other obligations and liabilities (whether now existing or
hereafter arising) under any of the other Loan Documents (including this Pledge
Agreement) to which it is now or hereafter becomes a party and any Secured Cash
Management Agreements and Secured Hedge Agreements to which any Loan Party is
now or hereafter becomes a party, excluding such other obligations and
liabilities arising under or in respect of the New Vehicle Floorplan Facility;
 
(b)     as to each Pledgor which is a New Vehicle Borrower, (i) all of its
Obligations arising under the Credit Agreement, (ii) its Guarantor’s Obligations
(as defined in the Subsidiary Guaranty to which it is a party), and (iii) the
payment and performance of its other obligations and liabilities (whether now
existing or hereafter arising) under any of the other Loan Documents (including
this Pledge Agreement) to which it is now or hereafter becomes a party and any
Secured Cash Management Agreements and Secured Hedge Agreements to which any
Loan Party is now or hereafter becomes a party; and


2

--------------------------------------------------------------------------------






(c)     as to each Pledgor which is a Referenced Subsidiary, (i) all of its
Obligations arising under the Credit Agreement, excluding Obligations arising
under or in respect of the New Vehicle Floorplan Facility, (ii) its Guarantor’s
Obligations (as defined in the Subsidiary Guaranty to which it is a party),
excluding such Guarantor’s Obligations to the extent (but only to the extent)
they constitute guarantees of Obligations arising under or in respect of the New
Vehicle Floorplan Facility, and (iii) the payment and performance of its other
obligations and liabilities (whether now existing or hereafter arising) under
any of the other Loan Documents (including this Pledge Agreement) to which it is
now or hereafter becomes a party and any Secured Cash Management Agreements and
Secured Hedge Agreements to which any Loan Party is now or hereafter becomes a
party, excluding such other obligations and liabilities arising under or in
respect of the New Vehicle Floorplan Facility;


provided, that the Secured Obligations of a Pledgor shall exclude any Excluded
Swap Obligations with respect to such Pledgor.


“Referenced Subsidiary” means each Pledgor other than (x) the Company and (y)
any Pledgor which is a New Vehicle Borrower.


2.    Pledge of Pledged Interests; Other Collateral.
(a)    As collateral security for the payment, performance and satisfaction of
such Pledgor’s respective Secured Obligations, each Pledgor grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in all of the following items of property in which it now has
or may at any time hereafter acquire an interest or the power to transfer rights
therein, and wheresoever located:
(i)    all Equity Interests in the Subsidiaries described on Schedule I attached
hereto and incorporated herein (as such schedule may be amended or supplemented
from time to time) other than any such Equity Interests that constitute Excluded
Property, in each case, whether now existing or hereafter created or acquired
(collectively, the “Pledged Interests”) (such Subsidiaries, together with all
other Subsidiaries whose Equity Interests may be required to be subject to this
Pledge Agreement from time to time, are referred to collectively as the “Pledged
Subsidiaries”);
(ii)    all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any Pledged Interest, or (y) by its or their terms
exchangeable or exercisable for or convertible into any Pledged Interest;
(iii)    all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and
general intangibles hereafter delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing;
(iv)    all securities accounts to which may at any time be credited any or all
of the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and


3

--------------------------------------------------------------------------------




(v)    all proceeds of any of the foregoing.
All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 2 are herein collectively referred to as the
“Collateral.” Notwithstanding the foregoing, the grant of a security interest
and collateral assignment under this Section 2 shall not extend to, and the term
“Collateral” shall not include, any Excluded Property.
(b)    Subject to Section 11(a), each Pledgor agrees to deliver all
certificates, instruments or other documents representing any Collateral to the
Administrative Agent at such location as the Administrative Agent shall from
time to time designate by written notice pursuant to Section 23 for its custody
at all times until termination of this Pledge Agreement, together with such
instruments of assignment and transfer as requested by the Administrative Agent.
(c)    Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may reasonably request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the
Administrative Agent’s Lien and security interest in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Secured Parties and
further agrees to do and cause to be done upon the Administrative Agent’s
request, at Pledgor’s expense, all things determined by the Administrative Agent
to be necessary or advisable to perfect and keep in full force and effect the
Lien in the Collateral hereunder granted to the Administrative Agent for the
benefit of the Secured Parties, including the prompt payment of all
out-of-pocket fees and expenses incurred in connection with any filings made to
perfect or continue the Lien and security interest in the Collateral hereunder
granted in favor of the Administrative Agent for the benefit of the Secured
Parties.
(d)    All filing fees, advances, charges, costs and expenses, including all
fees and expenses of counsel, incurred or paid by the Administrative Agent or
any Lender in exercising any right, power or remedy conferred by this Pledge
Agreement, or in the enforcement thereof, shall become a part of the Secured
Obligations secured hereunder and shall be paid to the Administrative Agent for
the benefit of the Secured Parties by the Pledgor in respect of which the same
was incurred immediately upon demand therefor.
(e)    Each Pledgor agrees to register and cause to be registered the interest
of the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.
(f)    Each Pledgor, with respect to each of its direct Subsidiaries that is an
issuer of Pledged Interests, hereby (i) consents to the pledge by any other
Pledgor of any Pledged Interests in such Subsidiary and (ii) waives any rights
(regardless of priority) to purchase or acquire, or offer to purchase or
acquire, equity interests in such Subsidiary arising as a result of the pledge
of Pledged Interests in such Subsidiary by any other Pledgor.
3.    Status of Pledged Interests. Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Secured Parties,
with respect to itself and the Collateral as to which it has or acquires any
interest, that:


4

--------------------------------------------------------------------------------




(a)    All of the Pledged Interests are, as of the date of execution of this
Pledge Agreement or Joinder Agreement by each Pledgor pledging such Pledged
Interests (such date as applicable with respect to each Pledgor, its “Applicable
Date”), and shall at all times thereafter be, validly issued and outstanding,
fully paid and (in the case of corporate stock) non-assessable. As of the
Applicable Date, Schedule I accurately describes the issued and outstanding
Equity Interests of each Subsidiary of each Pledgor and constitute all of the
issued and outstanding Equity Interests of each such Subsidiary.
(b)    The Pledgor is, as at its Applicable Date and shall at all times
thereafter (subject to Dispositions permitted under the Credit Agreement) be,
the sole registered and record and beneficial owner of the Pledged Interests,
free and clear of all Liens, charges, equities, options, hypothecations,
encumbrances and restrictions on pledge or transfer, including transfer of
voting rights (other than Liens permitted under clauses (k), (l) and (q) of
Section 7.02 of the Credit Agreement, the pledge hereunder and applicable
restrictions pursuant to federal and state and applicable foreign securities
laws). Without limiting the foregoing, the Pledged Interests are not and will
not be subject to any voting trust, shareholders agreement, right of first
refusal, voting proxy, power of attorney or other similar arrangement (other
than the rights hereunder in favor of the Administrative Agent or Liens
permitted under clauses (k), (l) and (q) of Section 7.02 of the Credit
Agreement).
(c)    At no time shall any Pledged Interests (i) be held or maintained in the
form of a security entitlement or credited to any securities account or (ii)
which constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction) be maintained in the form of uncertificated securities.
With respect to Pledged Interests that are “securities” under the UCC, or as to
which the issuer has elected at any time to have such interests treated as
“securities” under the UCC, such Pledged Interests are, and shall at all times
be, represented by the share certificates listed on Schedule I hereto, which
share certificates, with stock powers duly executed in blank by the Pledgor,
have been delivered to the Administrative Agent or are being delivered to the
Administrative Agent simultaneously herewith or, in the case of Additional
Interests as defined in Section 22, shall be delivered pursuant to Section 22.
In addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to which the applicable Pledged
Subsidiary has not elected to have such interests treated as “securities” under
the UCC, the Pledgor has at its Applicable Date delivered to the Administrative
Agent (or has previously delivered to the Administrative Agent or, in case of
Additional Interests shall deliver pursuant to Section 22) Uniform Commercial
Code financing statements (or appropriate amendments thereto) duly authorized by
the Pledgor and naming the Administrative Agent for the benefit of the Secured
Parties as “secured party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent to be filed in all UCC filing
offices and in all jurisdictions in which filing is necessary or advisable to
perfect in favor of the Administrative Agent for the benefit of the Secured
Parties the Lien on such Pledged Interests, together with all required filing
fees.
(d)    The pledge, assignment and delivery of its Pledged Interests (along with
undated stock powers executed in blank, financing statements and other
agreements referred to in Section 3(c) hereof) to the Administrative Agent for
the benefit of the Secured Parties pursuant to this Pledge Agreement (or any
Joinder Agreement) creates or continues, as applicable, a valid and perfected
first priority security interest in such Pledged Interests in favor of the
Administrative Agent for the benefit of the Secured Parties, securing the
payment of the Secured Obligations, assuming, in the case of the Pledged
Interests which constitute certificated “securities” under the UCC (including,


5

--------------------------------------------------------------------------------




for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction), continuous and uninterrupted possession by or on
behalf of the Administrative Agent. The Pledgor will at its own cost and expense
defend the Secured Parties’ right, title and security interest in and to the
Collateral against the claims and demands of all persons whomsoever.
(e)    It shall cause each of the Pledged Subsidiaries as to which it is the
Pledgor not to issue any Equity Interests, or securities convertible into, or
exchangeable or exercisable for, Equity Interests, at any time during the term
of this Pledge Agreement unless the Pledged Interests of such Pledge Subsidiary
are issued solely to either (y) such Pledgor who shall immediately comply with
Sections 3 and 22 hereof with respect to such property or (z) the Company or
another Pledgor who shall immediately pledge such additional Equity Interests
(other than Excluded Property) to the Administrative Agent for the benefit of
the Secured Parties pursuant to Section 22 or 24 hereof, as applicable, on
substantially identical terms as are contained herein and deliver or cause to be
delivered the appropriate documents described in Section 3(c) hereof to the
Administrative Agent and take such further actions as the Administrative Agent
may reasonably deem necessary in order to perfect a first priority security
interest in such Equity Interests (other than Excluded Property).
(f)    The exact legal name and address, type of Person, jurisdiction of
formation, jurisdiction of formation identification number (if any), and
location of the chief executive office of such Pledgor are as specified on
Schedule II attached hereto. No Pledgor shall change its name, jurisdiction of
formation (whether by reincorporation, merger or otherwise), or the location of
its chief executive office, except upon giving not less than thirty (30) days’
prior written notice to the Administrative Agent and taking or causing to be
taken all such action at such Pledgor’s expense as may be reasonably requested
by the Administrative Agent to perfect or maintain the perfection of the Lien of
the Administrative Agent in Collateral.
4.    Preservation and Protection of Collateral.
(a)    The Administrative Agent shall be under no duty or liability with respect
to the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession.
(b)    Upon the failure of any Pledgor to pay or contest taxes, charges, Liens
or assessments, relating to any Collateral when required pursuant to the Credit
Agreement, the Administrative Agent at its option may (following 10 days written
notice to the applicable Pledgor in the event no Event of Default is then
occurring, and in the event an Event of Default is then occurring, at any time)
pay or contest any of them (the Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest. All sums so disbursed by the Administrative Agent,
including fees and expenses of counsel, court costs, expenses and other charges
related thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral.
(c)    To the extent of any Collateral pledged hereunder, each Pledgor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the Pledgor appearing
thereon) financing statements (including amendments thereto and continuations
and copies thereof) showing such Pledgor as “debtor” at such time or times and
in all filing offices as the Administrative Agent may from time to time
determine to be necessary or


6

--------------------------------------------------------------------------------




advisable to perfect or protect the rights of the Administrative Agent and the
Secured Parties hereunder, or otherwise to give effect to the transactions
herein contemplated.
5.    Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at public
or private sale at the Administrative Agent’s place of business or elsewhere,
either for cash or upon credit or for future delivery, at such price or prices
as the Administrative Agent may reasonably deem fair; and the Administrative
Agent or any other Secured Party may be the purchaser of any or all Collateral
so sold and hold the same thereafter in its own right free from any claim of any
Pledgor or right of redemption. Demands of performance, advertisements and
presence of property and sale and notice of sale are hereby waived to the extent
permissible by law. Any sale hereunder may be conducted by an auctioneer or any
officer or agent of the Administrative Agent. Each Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale of the Collateral by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state law, and may be otherwise
delayed or adversely affected in effecting any sale by reason of present or
future restrictions thereon imposed by governmental authorities, and that as a
consequence of such prohibitions and restrictions the Administrative Agent may
be compelled (i) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof, or (ii) to seek regulatory approval of any
proposed sale or sales, or (iii) to limit the amount of Collateral sold to any
Person or group. Each Pledgor agrees and acknowledges that private sales so made
may be at prices and upon terms less favorable to such Pledgor than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Administrative Agent has no
obligation to delay the sale of any of the Collateral for the period of time
necessary to permit the Pledged Subsidiary to register or otherwise qualify the
Collateral, even if such Pledged Subsidiary would agree to register or otherwise
qualify such Collateral for public sale under the Securities Act or applicable
state law. Each Pledgor further agrees, to the extent permitted by applicable
law, that the use of private sales made under the foregoing circumstances to
dispose of the Collateral shall be deemed to be dispositions in a commercially
reasonable manner. Each Pledgor hereby acknowledges that a ready market may not
exist for the Pledged Interests if they are not traded on a national securities
exchange or quoted on an automated quotation system and agrees and acknowledges
that in such event the Pledged Interests may be sold for an amount less than a
pro rata share of the fair market value of the Pledged Subsidiary’s assets minus
its liabilities. In addition to the foregoing, the Secured Parties may exercise
such other rights and remedies as may be available under the Loan Documents, at
law (including without limitation the UCC) or in equity.
6.    Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all fees and expenses of counsel) of retaking,
holding, storing, processing and preparing for sale, selling, collecting,
liquidating and the like, and then to the satisfaction of all Secured
Obligations in accordance with the terms of Section 8.06 of the Credit
Agreement. Each Pledgor shall be liable to the Administrative Agent, for the
benefit of the Secured Parties, and shall pay to the Administrative Agent, for
the benefit of the Secured Parties, on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of the Collateral.
7.    Presentments, Demands and Notices. The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or


7

--------------------------------------------------------------------------------




evidences of indebtedness held thereby as collateral, or in connection with any
obligations or evidences of indebtedness which constitute in whole or in part
the Secured Obligations secured hereunder.
8.    Attorney-in-Fact. Each Pledgor hereby appoints the Administrative Agent as
the Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of a Default or an Event of Default, the
Administrative Agent shall have the right and power to receive, endorse and
collect all checks and other orders for the payment of money made payable to any
Pledgor representing any dividend, interest payment, principal payment or other
distribution payable or distributable in respect to the Collateral or any part
thereof and to give full discharge for the same.
9.    Reinstatement. The granting of a security interest in the Collateral and
the other provisions hereof shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date.
10.    Waiver by the Pledgors. Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Secured Party or any other obligee
of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, (d) any right to enforce any remedy which any Secured Party or
any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Pledgor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (x) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (y) apply such Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.
The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.
11.    Dividends and Voting Rights.


8

--------------------------------------------------------------------------------




(a)    All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder, provided, however, that cash
dividends paid to a Pledgor as record owner of the Pledged Interests, to the
extent permitted by the Credit Agreement to be declared and paid, may be
retained by such Pledgor so long as no Event of Default shall have occurred and
be continuing, free from any Liens hereunder.
(b)    So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.
(c)    Upon the occurrence and during the continuance of any Event of Default,
all rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Pledgor shall promptly deliver, or shall cause to be
promptly delivered, all such cash dividends and other distributions with respect
to the Pledged Interests to the Administrative Agent (together, if the
Administrative Agent shall request, with the documents described in Sections
2(c) and 3(c) hereof or other negotiable documents or instruments so
distributed) to be held by it hereunder or, at the option of the Administrative
Agent, to be applied to the Secured Obligations. Pending delivery to the
Administrative Agent of such property, each Pledgor shall keep such property
segregated from its other property and shall be deemed to hold the same in trust
for the benefit of the Secured Parties.
(d)    Upon the occurrence and during the continuance of any Event of Default,
at the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Pledged Interests hereunder
upon the occurrence and during the continuance of any Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Pledgor hereby agrees to provide such further proxies
as the Administrative Agent may reasonably request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.
12.    Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.
13.    Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Pledge Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any Loan Document or by virtue of any statute or rule
of law. Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or


9

--------------------------------------------------------------------------------




partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement.
14.    Anti-Marshaling Provisions. The right is hereby given by each Pledgor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement. Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Document.
15.    Entire Agreement. This Pledge Agreement and each Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof. Neither this
Pledge Agreement nor any Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.
16.    Further Assurances. Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or any Joinder Agreement
or related to the Collateral or any part thereof or in order better to assure
and confirm unto the Administrative Agent its rights, powers and remedies for
the benefit of the Secured Parties hereunder or thereunder. Each Pledgor hereby
consents and agrees that the Pledged Subsidiaries and all other Persons, shall
be entitled to accept the provisions hereof and of the Joinder Agreements as
conclusive evidence of the right of the Administrative Agent, on behalf of the
Secured Parties, to exercise its rights, privileges, and remedies hereunder and
thereunder with respect to the Collateral, notwithstanding any other notice or
direction to the contrary heretofore or hereafter given by any Pledgor or any
other Person to any of such Pledged Subsidiaries or other Persons.
17.    Binding Agreement; Assignment. This Pledge Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Pledge Agreement, any Joinder Agreement or any interest herein or
therein except as expressly permitted herein or in the Credit Agreement. Without
limiting the generality of the foregoing sentence of this Section 17, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted


10

--------------------------------------------------------------------------------




to such Lender herein or otherwise, subject however, to the provisions of the
Credit Agreement, including Article IX thereof (concerning the Administrative
Agent) and Section 10.06 thereof (concerning assignments and participations).
All references herein to the Administrative Agent and to the Secured Parties
shall include any successor thereof or permitted assignee, and any other
obligees from time to time of the Secured Obligations.
18.    Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Pledge Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Pledge Agreement
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.
19.    Severability. The provisions of this Pledge Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Pledge Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
20.    Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 20, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Pledge Agreement.
21.    Termination. Subject to the provisions of Section 9, this Pledge
Agreement and each Joinder Agreement, and all obligations of the Pledgors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Pledge Agreement, the Administrative Agent shall, at the
sole expense of the Pledgors, promptly deliver to the Pledgors the certificates
evidencing its shares of Pledged Interests (and any other property received as a
dividend or distribution or otherwise in respect of such Pledged Interests to
the extent then held by the Administrative Agent as additional Collateral
hereunder), together with any cash then constituting the Collateral not then
sold or otherwise disposed of in accordance with the provisions hereof, and take
such further actions at the request of the Pledgors as may be necessary to
effect the same.
22.    Additional Interests. If any Pledgor shall at any time acquire or hold
any additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto to the extent such Pledged Interests
do not constitute Excluded Property, which are required to be subject to a Lien
pursuant to any provision of the Credit Agreement (any such shares being
referred to herein as the “Additional


11

--------------------------------------------------------------------------------




Interests”), such Pledgor shall deliver to the Administrative Agent for the
benefit of the Secured Parties (i) a Pledge Agreement Supplement in the form of
Exhibit A hereto with respect to such Additional Interests duly completed and
executed by such Pledgor and (iii) any other document required in connection
with such Additional Interests as described in Section 3(c). Each Pledgor shall
comply with the requirements of this Section 22 concurrently with the
acquisition of any such Additional Interests or, in the case of Additional
Interests to which Section 6.14 of the Credit Agreement applies, within the time
period specified in such Section or elsewhere in the Credit Agreement with
respect to such Additional Interests; provided, however, that the failure to
comply with the provisions of this Section 22 shall not impair the Lien on
Additional Interests conferred hereunder.
23.    Notices. Any notice required or permitted hereunder shall be given (a)
with respect to any Pledgor, at the address of the Company indicated in Schedule
10.02 of the Credit Agreement and (b) with respect to the Administrative Agent
or any other Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Credit Agreement. All such addresses may be modified, and
all such notices shall be given and shall be effective, as provided in Section
10.02 of the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.
24.    Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Pledgor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Pledgor and shall have thereupon
pursuant to Section 2 hereof granted a security interest in and collaterally
assigned and pledged to the Administrative Agent for the benefit of the Secured
Parties all Pledged Interests which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Pledgors or to the parties to this Pledge
Agreement shall be deemed to include such Person as a Pledgor hereunder. Each
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Pledgor
executing such Joinder Agreement and its property. Each of the applicable
Schedules attached hereto shall be deemed amended and supplemented without
further action by such information reflected on the Supplemental Schedules to
each such Joinder Agreement.
25.    Rules of Interpretation. The rules of interpretation contained in Section
1.03 of the Credit Agreement shall be applicable to this Pledge Agreement and
each Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.
26.    Governing Law; Waivers.
(a)    THIS PLEDGE AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
(b)    EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE
AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK
COUNTY, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND
DELIVERY OF THIS PLEDGE AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES


12

--------------------------------------------------------------------------------




ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO
THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.
(c)    EACH PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF SUCH PLEDGOR PROVIDED IN SECTION 23 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.
(d)    NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY PLEDGOR OR ANY OF SUCH PLEDGOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE
APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH PLEDGOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY
BE AVAILABLE UNDER APPLICABLE LAW.
(e)    IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
(f)    EACH PLEDGOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.


13

--------------------------------------------------------------------------------




27.    Amendment and Restatement. Notwithstanding this amendment and restatement
of the Existing Pledge Agreement, (i) all of the indebtedness, liabilities and
obligations owing by the Pledgors or any other Person under the Existing Pledge
Agreement shall continue as obligations hereunder, as amended hereby, and shall
be and remain secured by this Pledge Agreement, (ii) the Existing Pledge shall
continue as a security interest hereunder, as amended hereby, and (iii) this
Pledge Agreement is given as a substitution of, and not as a payment of the
indebtedness, liabilities and obligations of the Pledgors under, the Existing
Pledge Agreement and neither the execution and delivery of this Pledge Agreement
nor the consummation of any other transaction contemplated hereunder is intended
to constitute a novation of the Existing Pledge Agreement or the Existing Pledge
created thereunder.


[Signature Pages Follow]




14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.
PLEDGORS:
ASBURY AUTOMOTIVE GROUP, INC.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Vice President and Treasurer        


    
AF MOTORS, L.L.C.
ANL, L.P.
ARKANSAS AUTOMOTIVE SERVICES, L.L.C.
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEV, LLC
ASBURY ATLANTA CHEVROLET L.L.C.
ASBURY ATLANTA FORD, LLC
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA HUND L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA JAGUAR L.L.C.
ASBURY ATLANTA K L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS II, LLC
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA TOY 2 L.L.C.
ASBURY ATLANTA TOY L.L.C.
ASBURY ATLANTA VB L.L.C.
ASBURY ATLANTA VL L.L.C.
ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE ARKANSAS L.L.C.
ASBURY AUTOMOTIVE ATLANTA II L.L.C.
ASBURY AUTOMOTIVE ATLANTA L.L.C.
ASBURY AUTOMOTIVE BRANDON, L.P.
ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

--------------------------------------------------------------------------------




PLEDGORS, continued:


ASBURY AUTOMOTIVE DELAND, L.L.C.
ASBURY AUTOMOTIVE FRESNO L.L.C.
ASBURY AUTOMOTIVE GROUP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE, L.P.
ASBURY AUTOMOTIVE MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE OREGON L.L.C.
ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C.
ASBURY AUTOMOTIVE TAMPA GP L.L.C.
ASBURY AUTOMOTIVE TAMPA, L.P.
ASBURY AUTOMOTIVE TEXAS L.L.C.
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE WEST, LLC
ASBURY CH MOTORS L.L.C.
ASBURY CO SUB, LLC
ASBURY DELAND HUND, LLC
ASBURY DELAND IMPORTS 2, L.L.C.
ASBURY FRESNO IMPORTS L.L.C.
ASBURY FT. WORTH FORD, LLC
ASBURY GEORGIA TOY, LLC
ASBURY IN CBG, LLC
ASBURY IN CDJ, LLC
ASBURY IN CHEV, LLC
ASBURY IN FORD, LLC
ASBURY IN HON, LLC
ASBURY IN TOY, LLC
ASBURY INDY CHEV, LLC
ASBURY JAX AC, LLC
ASBURY JAX FORD, LLC
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

--------------------------------------------------------------------------------




PLEDGORS, continued:


ASBURY JAX HOLDINGS, L.P.
ASBURY JAX HON L.L.C.
ASBURY JAX K L.L.C.
ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX VW L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY MS GRAY-DANIELS L.L.C.
ASBURY NO CAL NISS L.L.C.
ASBURY SACRAMENTO IMPORTS L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
ASBURY SO CAL DC L.L.C.
ASBURY SO CAL HON L.L.C.
ASBURY SO CAL NISS L.L.C.
ASBURY SOUTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY ST. LOUIS CADILLAC L.L.C.
ASBURY ST. LOUIS FSKR, L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY TAMPA MANAGEMENT L.L.C.
ASBURY TEXAS D FSKR, L.L.C.
ASBURY TEXAS H FSKR, L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
ATLANTA REAL ESTATE HOLDINGS L.L.C.
AVENUES MOTORS, LTD.
BAYWAY FINANCIAL SERVICES, L.P.
BFP MOTORS L.L.C.
C & O PROPERTIES, LTD.
CAMCO FINANCE II L.L.C.
CFP MOTORS L.L.C.
CH MOTORS L.L.C.
CHO PARTNERSHIP, LTD.
CK CHEVROLET L.L.C.
CK MOTORS LLC
CN MOTORS L.L.C.
COGGIN AUTOMOTIVE CORP.
COGGIN CARS L.L.C.
COGGIN CHEVROLET L.L.C.
COGGIN MANAGEMENT, L.P.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

--------------------------------------------------------------------------------




PLEDGORS, continued:


CP-GMC MOTORS L.L.C.
CROWN ACURA/NISSAN, LLC
CROWN CHH L.L.C.
CROWN CHO L.L.C.
CROWN CHV L.L.C.
CROWN FDO L.L.C.
CROWN FFO HOLDINGS L.L.C.
CROWN FFO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GCA L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
CROWN GNI L.L.C.
CROWN GPG L.L.C.
CROWN GVO L.L.C.
CROWN HONDA, LLC
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
CROWN RIB L.L.C.
CROWN SJC L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
FLORIDA AUTOMOTIVE SERVICES L.L.C.
HFP MOTORS L.L.C.
JC DEALER SYSTEMS, LLC
KP MOTORS L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID GRANDE, L.L.C.
MCDAVID HOUSTON-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID OUTFITTERS, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
MID-ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
MISSISSIPPI AUTOMOTIVE SERVICES, L.L.C.
MISSOURI AUTOMOTIVE SERVICES, L.L.C.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

--------------------------------------------------------------------------------




PLEDGORS, continued:


NP FLM L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
PLANO LINCOLN-MERCURY, INC.
PRECISION COMPUTER SERVICES, INC.
PRECISION ENTERPRISES TAMPA, INC.
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
Q AUTOMOTIVE BRANDON FL, LLC
Q AUTOMOTIVE CUMMING GA, LLC
Q AUTOMOTIVE FT. MYERS FL, LLC
Q AUTOMOTIVE GROUP L.L.C.
Q AUTOMOTIVE HOLIDAY FL, LLC
Q AUTOMOTIVE JACKSONVILLE FL, LLC
Q AUTOMOTIVE KENNESAW GA, LLC
Q AUTOMOTIVE ORLANDO FL, LLC
Q AUTOMOTIVE TAMPA FL, LLC
SOUTHERN ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
TAMPA HUND, L.P.
TAMPA KIA, L.P.
TAMPA LM, L.P.
TAMPA MIT, L.P.
TEXAS AUTOMOTIVE SERVICES, L.L.C.
THOMASON AUTO CREDIT NORTHWEST, INC.
THOMASON DAM L.L.C.
THOMASON FRD L.L.C.
THOMASON HUND L.L.C.
THOMASON PONTIAC-GMC L.L.C.
WMZ MOTORS, L.P.
WTY MOTORS, L.P.
By:    /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni            
Typed Title:    Treasurer                








Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/ Linda K. Lov                
Typed Name:    Linda K. Lov                
Typed Title:    Assistant Vice President            


Asbury Automotive Group, Inc.
THIRD AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

--------------------------------------------------------------------------------





SCHEDULE I
Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Automotive Deland, L.L.C.
AF Motors, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
ANL, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
ANL, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Group L.L.C.
Arkansas Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Asbury AR Niss L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta AC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta AU L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta BM L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta CHEV, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Chevrolet L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Ford, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Hon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Hund L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Inf L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Infiniti L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Jaguar L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta K L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Lex L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Nis II, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta Nis L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Toy 2 L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Atlanta Toy L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta VB L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury Atlanta VL L.L.C.
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 1

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Automotive Arkansas L.L.C.
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Arkansas L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Atlanta II L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Atlanta L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Tampa Management L.L.C.
Asbury Automotive Brandon, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Asbury Automotive Brandon, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Automotive Central Florida, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Automotive Deland, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Fresno L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group, Inc.
Asbury Automotive Group L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Jacksonville GP L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville GP L.L.C.
Asbury Automotive Jacksonville, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Jacksonville, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Management L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Mississippi L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina L.L.C.
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive North Carolina L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Asbury Automotive North Carolina Management L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive North Carolina Real Estate Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Oregon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 2

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Automotive Group L.L.C.
Asbury Automotive Southern California L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive St. Louis II L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive St. Louis, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Tampa GP L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Tampa GP L.L.C.
Asbury Automotive Tampa, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Tampa, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive Texas L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
Asbury Automotive Texas Real Estate Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Asbury Automotive West, LLC
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
Asbury CH Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive West, LLC
Asbury CO SUB, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Deland, L.L.C.
Asbury Deland Hund, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Deland Imports 2, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Fresno L.L.C.
Asbury Fresno Imports L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
Asbury Ft. Worth Ford, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury Georgia TOY, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN CBG, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN CDJ, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN Chev, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury Indy Chev, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN Ford, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN HON, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury IN TOY, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax AC, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax Ford, LLC
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 3

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Jax Management L.L.C.
Asbury Jax Holdings, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax Holdings, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax Hon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax K L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax Management L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Asbury Jax VW L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Asbury MS CHEV L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Asbury MS Gray-Daniels L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Fresno L.L.C.
Asbury No Cal Niss L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Fresno L.L.C.
Asbury Sacramento Imports L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury SC JPV L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury SC LEX L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta II L.L.C.
Asbury SC Toy L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Southern California L.L.C.
Asbury So Cal DC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Southern California L.L.C.
Asbury So Cal Hon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Southern California L.L.C.
Asbury So Cal Niss L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Atlanta L.L.C.
Asbury South Carolina Real Estate Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury St. Louis Cadillac L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury St. Louis FSKR, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis II L.L.C.
Asbury St. Louis Lex L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury St. Louis LR L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive St. Louis, L.L.C.
Asbury St. Louis M L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Tampa, L.P.
Asbury Tampa Management L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
Asbury Texas D FSKR, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 4

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Automotive Texas L.L.C.
Asbury Texas H FSKR, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Deland Imports 2, L.L.C.
Asbury-Deland Imports, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Atlanta Real Estate Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
Avenues Motors, Ltd.
Florida
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
Avenues Motors, Ltd.
Florida
N/A
N/A
99%
Uncertificated
Asbury Jax Management L.L.C.
Bayway Financial Services, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
Bayway Financial Services, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Coggin Automotive Corp.
BFP Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
C & O Properties, Ltd.
Florida
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
C & O Properties, Ltd.
Florida
N/A
N/A
99%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Camco Finance II L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
CFP Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
CH Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
CHO Partnership, LTD.
Florida
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
CHO Partnership, LTD.
Florida
N/A
N/A
99%
Uncertificated
Asbury Automotive Central Florida, L.L.C.
CK Chevrolet L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Central Florida, L.L.C.
CK Motors LLC
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
CN Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Precision Enterprises Tampa, Inc.
Coggin Automotive Corp.
Florida
Common Stock
75,750
100%
19
Asbury Automotive Jacksonville, L.P.
Coggin Cars L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
Coggin Chevrolet L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Jax Management L.L.C.
Coggin Management, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Jax Holdings, L.P.
Coggin Management, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Coggin Automotive Corp.
CP-GMC Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 5

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Automotive North Carolina Real Estate Holdings L.L.C.
Crown Acura/Nissan, LLC
North
Carolina
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown CHH L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown CHO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown CHV L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown FDO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown FFO Holdings L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Crown FFO Holdings L.L.C.
Crown FFO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GAC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GBM L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GCA L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GDO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GHO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GNI L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GPG L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown GVO L.L.C.
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 6

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Automotive North Carolina Real Estate Holdings L.L.C.
Crown Honda, LLC
North Carolina
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown Motorcar Company L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown PBM L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown RIA L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown RIB L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown SJC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Crown SNI L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
CSA Imports L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Escude-NN L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Escude-NS L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Mississippi L.L.C.
Escude-T L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Florida Automotive Services L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Coggin Automotive Corp.
HFP Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Tampa, L.P.
JC Dealer Systems, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Jacksonville, L.P.
KP Motors L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Austin-Acra L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Frisco-Hon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Grande L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Houston-Hon, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Houston-Niss, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Irving-Hon, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Texas L.L.C.
McDavid Outfitters, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 7

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Automotive Texas L.L.C.
McDavid Plano-Acra, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Mid-Atlantic Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Mississippi Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Missouri Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
NP FLM L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
NP MZD L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
NP VKW L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Precision Enterprises Tampa, Inc.
Plano Lincoln-Mercury, Inc.
Delaware
Common Stock
5,581
100%
11
Precision Enterprises Tampa, Inc.
Precision Computer Services, Inc.
Florida
Common Stock
100
100%
5
Asbury Automotive Group, Inc.
Precision Enterprises Tampa, Inc.
Florida
Common Stock
8,926
100%
10
Precision Enterprises Tampa, Inc.
Precision Infiniti, Inc.
Florida
Common Stock
10,000
100%
4
Precision Enterprises Tampa, Inc.
Precision Motorcars, Inc.
Florida
Common Stock
460,000
100%
8
Precision Enterprises Tampa, Inc.
Precision Nissan, Inc.
Florida
Common Stock
100
100%
4
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Premier NSN L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Premier Pon L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Prestige Bay L.L.C.
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 8

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Prestige TOY L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Brandon FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Cumming GA, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Ft. Myers FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Q Automotive Group L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Holiday FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Jacksonville FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Kennesaw GA, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Orlando FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Q Automotive Group L.L.C.
Q Automotive Tampa FL, LLC
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Group L.L.C.
Southern Atlantic Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Tampa Management L.L.C.
Tampa Hund, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Tampa Hund, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Tampa Management L.L.C.
Tampa Kia, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Tampa Kia, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Tampa Management L.L.C.
Tampa LM, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Tampa LM, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Tampa Management L.L.C.
Tampa Mit, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
Tampa Mit, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Automotive Group L.L.C.
Texas Automotive Services, L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Precision Enterprises Tampa, Inc.
Thomason Auto Credit Northwest, Inc.
Oregon
Common Stock
1,053
100%
101R
Asbury Automotive Oregon L.L.C.
Thomason Dam L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Oregon L.L.C.
Thomason FRD L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Oregon L.L.C.
Thomason Hund L.L.C.
Delaware
N/A
N/A
100%
Uncertificated
Asbury Automotive Oregon L.L.C.
Thomason Pontiac-GMC L.L.C.
Delaware
N/A
N/A
100%
Uncertificated





Schedule I - 9

--------------------------------------------------------------------------------




Grantor
Subsidiary
Jurisdiction
of
Formation
Class
or Type
of
Shares
Total
Amount of
Class or
Type
Outstanding
(if
applicable)
Total
Amount
Pledged
Certificate Number (if applicable)
Asbury Tampa Management L.L.C.
WMZ Motors, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
WMZ Motors, L.P.
Delaware
N/A
N/A
99%
Uncertificated
Asbury Tampa Management L.L.C.
WTY Motors, L.P.
Delaware
N/A
N/A
1%
Uncertificated
Asbury Automotive Tampa, L.P.
WTY Motors, L.P.
Delaware
N/A
N/A
99%
Uncertificated

.




Schedule I - 10

--------------------------------------------------------------------------------





SCHEDULE II
Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury Automotive Group, Inc.
Corporation
Delaware
3493496
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
AF Motors, L.L.C.
Limited Liability
Company
Delaware
3110583
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
ANL, L.P.
Limited Partnership
Delaware
2880404
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Arkansas Automotive Services, L.L.C.
Limited Liability
Company
Delaware
4751782
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury AR Niss L.L.C.
Limited Liability
Company
Delaware
3901962
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta AC L.L.C.
Limited Liability
Company
Delaware
2686370
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta AU L.L.C.
Limited Liability
Company
Delaware
3378171
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta BM L.L.C.
Limited Liability
Company
Delaware
3665863
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta CHEV, LLC
Limited Liability Company
Delaware
6739392
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Chevrolet L.L.C.
Limited Liability
Company
Delaware
2680108
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Ford, LLC
Limited Liability
Company
Delaware
5322047
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 1

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury Atlanta Hon L.L.C.
Limited Liability
Company
Delaware
2686368
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Hund L.L.C.
Limited Liability
Company
Delaware
5323963
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Inf L.L.C.
Limited Liability
Company
Delaware
4332455
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Infiniti L.L.C.
Limited Liability
Company
Delaware
3378170
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Jaguar L.L.C.
Limited Liability
Company
Delaware
3231632
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta K L.L.C.
Limited Liability
Company
Delaware
5324209
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Lex L.L.C.
Limited Liability
Company
Delaware
2686367
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Nis II, LLC
Limited Liability
Company
Delaware
5764929
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Nis L.L.C.
Limited Liability
Company
Delaware
4332456
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Toy 2 L.L.C.
Limited Liability
Company
Delaware
5323831
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta Toy L.L.C.
Limited Liability
Company
Delaware
4456930
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 2

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury Atlanta VB L.L.C.
Limited Liability
Company
Delaware
5212809
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Atlanta VL L.L.C.
Limited Liability
Company
Delaware
3665862
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Arkansas Dealership Holdings L.L.C.
Limited Liability
Company
Delaware
2954929
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Arkansas L.L.C.
Limited Liability
Company
Delaware
2923557
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Atlanta II L.L.C.
Limited Liability
Company
Delaware
4499752
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Atlanta L.L.C.
Limited Liability
Company
Delaware
2632708
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Brandon, L.P.
Limited Partnership
Delaware
3043466
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Central Florida, L.L.C.
Limited Liability
Company
Delaware
3025476
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Deland, L.L.C.
Limited Liability
Company
Delaware
3110578
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Fresno L.L.C.
Limited Liability
Company
Delaware
3630396
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Group L.L.C.
Limited Liability
Company
Delaware
2896956
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 3

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury Automotive Jacksonville GP L.L.C.
Limited Liability
Company
Delaware
2824699
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Jacksonville, L.P.
Limited Partnership
Delaware
2824925
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Management L.L.C.
Limited Liability
Company
Delaware
2459461
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Mississippi L.L.C.
Limited Liability
Company
Delaware
3413187
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive North Carolina Dealership Holdings L.L.C.
Limited Liability
Company
Delaware
2902156
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive North Carolina L.L.C.
Limited Liability
Company
Delaware
2898669
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive North Carolina Management L.L.C.
Limited Liability
Company
Delaware
2912342
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive North Carolina Real Estate Holdings L.L.C.
Limited Liability
Company
Delaware
2899084
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Oregon L.L.C.
Limited Liability
Company
Delaware
2902157
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Southern California L.L.C.
Limited Liability
Company
Delaware
3683008
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive St. Louis II L.L.C.
Limited Liability
Company
Delaware
4556493
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 4

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury Automotive St. Louis, L.L.C.
Limited Liability
Company
Delaware
2686371
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Tampa GP L.L.C.
Limited Liability
Company
Delaware
2835280
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Tampa, L.P.
Limited Partnership
Delaware
2835863
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Texas L.L.C.
Limited Liability
Company
Delaware
2772119
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive Texas Real Estate Holdings L.L.C.
Limited Liability
Company
Delaware
4373912
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Automotive West LLC
Limited Liability Company
Delaware
7463965
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury CH Motors L.L.C.
Limited Liability
Company
Delaware
5192484
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury CO SUB, LLC
Limited Liability Company
Delaware
7463960
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Deland Hund, LLC
Limited Liability
Company
Delaware
5497021
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Deland Imports 2, L.L.C.
Limited Liability
Company
Delaware
3185222
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Fresno Imports L.L.C.
Limited Liability
Company
Delaware
3630377
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 5

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury Ft. Worth Ford, LLC
Limited Liability
Company
Delaware
5617874
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Georgia TOY, LLC
Limited Liability
Company
Delaware
6739391
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury IN CBG, LLC
Limited Liability
Company
Delaware
7147802
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury IN CDJ, LLC
Limited Liability
Company
Delaware
7147806
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury IN Chev, LLC
Limited Liability
Company
Delaware
6210681
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Indy Chev, LLC
Limited Liability
Company
Delaware
7147790
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury IN Ford, LLC
Limited Liability
Company
Delaware
7147811
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury IN HON, LLC
Limited Liability
Company
Delaware
6526707
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury IN TOY, LLC
Limited Liability
Company
Delaware
7435254
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Jax AC, LLC
Limited Liability
Company
Delaware
4294930
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Jax Ford, LLC
Limited Liability
Company
Delaware
5694629
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 6

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury Jax Holdings, L.P.
Limited Partnership
Delaware
2898317
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Jax Hon L.L.C.
Limited Liability
Company
Delaware
4383883
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Jax K L.L.C.
Limited Liability
Company
Delaware
3957324
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Jax Management L.L.C.
Limited Liability
Company
Delaware
2858533
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Jax VW L.L.C.
Limited Liability
Company
Delaware
4383889
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury MS CHEV L.L.C.
Limited Liability
Company
Delaware
3982115
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury MS Gray-Daniels L.L.C.
Limited Liability
Company
Delaware
3383012
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury No Cal Niss L.L.C.
Limited Liability
Company
Delaware
3820684
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Sacramento Imports L.L.C.
Limited Liability
Company
Delaware
3749120
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury SC JPV L.L.C.
Limited Liability
Company
Delaware
4875313
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury SC LEX L.L.C.
Limited Liability
Company
Delaware
4875991
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 7

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury SC Toy L.L.C.
Limited Liability
Company
Delaware
4875312
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury So Cal DC L.L.C.
Limited Liability
Company
Delaware
3745847
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury So Cal Hon L.L.C.
Limited Liability
Company
Delaware
3745851
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury So Cal Niss L.L.C.
Limited Liability
Company
Delaware
3761090
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury South Carolina Real Estate Holdings L.L.C.
Limited Liability
Company
Delaware
4890931
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury St. Louis Cadillac L.L.C.
Limited Liability
Company
Delaware
2829606
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury St. Louis FSKR, L.L.C.
Limited Liability
Company
Delaware
4737816
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury St. Louis Lex L.L.C.
Limited Liability
Company
Delaware
2827814
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury St. Louis LR L.L.C.
Limited Liability
Company
Delaware
2827813
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury St. Louis M L.L.C.
Limited Liability
Company
Delaware
4857999
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Tampa Management L.L.C.
Limited Liability
Company
Delaware
2881341
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 8

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Asbury Texas D FSKR, L.L.C.
Limited Liability
Company
Delaware
4737822
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury Texas H FSKR, L.L.C.
Limited Liability
Company
Delaware
4737821
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Asbury-Deland Imports, L.L.C.
Limited Liability
Company
Delaware
3110580
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Atlanta Real Estate Holdings L.L.C.
Limited Liability
Company
Delaware
2878627
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Avenues Motors, Ltd.
Limited Partnership
Florida
A96000000626
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Bayway Financial Services, L.P.
Limited Partnership
Delaware
2880409
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
BFP Motors L.L.C.
Limited Liability
Company
Delaware
3733630
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
C & O Properties, Ltd.
Limited Partnership
Florida
A24567
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Camco Finance II L.L.C.
Limited Liability
Company
Delaware
2977640
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
CFP Motors L.L.C.
Limited Liability
Company
Delaware
5265630
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
CH Motors L.L.C.
Limited Liability
Company
Delaware
5265599
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
CHO Partnership, LTD.
Limited Partnership
Florida
A99000001328
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 9

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
CK Chevrolet L.L.C.
Limited Liability
Company
Delaware
3025479
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
CK Motors LLC
Limited Liability
Company
Delaware
3025483
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
CN Motors L.L.C.
Limited Liability
Company
Delaware
5265581
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Coggin Automotive Corp.
Corporation
Florida
358922
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Coggin Cars L.L.C.
Limited Liability
Company
Delaware
3152923
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Coggin Chevrolet L.L.C.
Limited Liability
Company
Delaware
3152926
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Coggin Management, L.P.
Limited Partnership
Delaware
2881141
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
CP-GMC Motors L.L.C.
Limited Liability
Company
Delaware
5265479
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown Acura/Nissan, LLC
Limited Liability
Company
North
Carolina
395567
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown CHH L.L.C.
Limited Liability
Company
Delaware
2912328
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown CHO L.L.C.
Limited Liability
Company
Delaware
3624798
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 10

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Crown CHV L.L.C.
Limited Liability
Company
Delaware
2912330
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown FDO L.L.C.
Limited Liability
Company
Delaware
3500156
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown FFO Holdings L.L.C.
Limited Liability
Company
Delaware
3185229
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown FFO L.L.C.
Limited Liability
Company
Delaware
3093733
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown GAC L.L.C.
Limited Liability
Company
Delaware
2912334
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown GBM L.L.C.
Limited Liability
Company
Delaware
2912343
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown GCA L.L.C.
Limited Liability
Company
Delaware
3584465
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown GDO L.L.C.
Limited Liability
Company
Delaware
2912335
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown GHO L.L.C.
Limited Liability
Company
Delaware
2912331
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown GNI L.L.C.
Limited Liability
Company
Delaware
2912363
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown GPG L.L.C.
Limited Liability
Company
Delaware
2912319
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 11

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Crown GVO L.L.C.
Limited Liability
Company
Delaware
2958448
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown Honda, LLC
Limited Liability
Company
North
Carolina
395566
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown Motorcar Company L.L.C.
Limited Liability
Company
Delaware
3408799
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown PBM L.L.C.
Limited Liability
Company
Delaware
4391369
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown RIA L.L.C.
Limited Liability
Company
Delaware
2912322
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown RIB L.L.C.
Limited Liability
Company
Delaware
2912323
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown SJC L.L.C.
Limited Liability
Company
Delaware
3699951
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Crown SNI L.L.C.
Limited Liability
Company
Delaware
3696551
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
CSA Imports L.L.C.
Limited Liability
Company
Delaware
3191595
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Escude-NN L.L.C.
Limited Liability
Company
Delaware
3154579
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Escude-NS L.L.C.
Limited Liability
Company
Delaware
3154573
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 12

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Escude-T L.L.C.
Limited Liability
Company
Delaware
3154569
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Florida Automotive Services L.L.C.
Limited Liability
Company
Delaware
3996125
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
HFP Motors L.L.C.
Limited Liability
Company
Delaware
3398830
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
JC Dealer Systems, LLC
Limited Liability
Company
Delaware
3391707
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
KP Motors L.L.C.
Limited Liability
Company
Delaware
3429268
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
McDavid Austin-Acra, L.L.C.
Limited Liability
Company
Delaware
4374093
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
McDavid Frisco-Hon, L.L.C.
Limited Liability
Company
Delaware
4374031
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
McDavid Grande, L.L.C.
Limited Liability
Company
Delaware
4373918
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
McDavid Houston-Hon, L.L.C.
Limited Liability
Company
Delaware
4373904
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
McDavid Houston-Niss, L.L.C.
Limited Liability
Company
Delaware
4373926
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
McDavid Irving-Hon, L.L.C.
Limited Liability
Company
Delaware
4373915
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 13

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
McDavid Outfitters, L.L.C.
Limited Liability
Company
Delaware
4374082
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
McDavid Plano-Acra, L.L.C.
Limited Liability
Company
Delaware
4373993
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Mid-Atlantic Automotive Services, L.L.C.
Limited Liability
Company
Delaware
4751779
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Mississippi Automotive Services, L.L.C.
Limited Liability
Company
Delaware
4751784
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Missouri Automotive Services, L.L.C.
Limited Liability
Company
Delaware
4751788
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
NP FLM L.L.C.
Limited Liability
Company
Delaware
2955258
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
NP MZD L.L.C.
Limited Liability
Company
Delaware
2955278
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
NP VKW L.L.C.
Limited Liability
Company
Delaware
2955279
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Plano Lincoln-Mercury, Inc.
Corporation
Delaware
2298220
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Precision Computer Services, Inc.
Corporation
Florida
J87060
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Precision Enterprises Tampa, Inc.
Corporation
Florida
F60178
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 14

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Precision Infiniti, Inc.
Corporation
Florida
K38869
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Precision Motorcars, Inc.
Corporation
Florida
324224
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Precision Nissan, Inc.
Corporation
Florida
J41851
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Premier NSN L.L.C.
Limited Liability
Company
Delaware
2955308
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Premier Pon L.L.C.
Limited Liability
Company
Delaware
2954768
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Prestige Bay L.L.C.
Limited Liability
Company
Delaware
2955282
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Prestige TOY L.L.C.
Limited Liability
Company
Delaware
2955280
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Q Automotive Brandon FL, LLC
Limited Liability
Company
Delaware
5425708
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Q Automotive Cumming GA, LLC
Limited Liability
Company
Delaware
5555595
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Q Automotive Ft. Myers FL, LLC
Limited Liability
Company
Delaware
5571453
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Q Automotive Group L.L.C.
Limited Liability
Company
Delaware
5425703
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 15

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Q Automotive Holiday FL, LLC
Limited Liability
Company
Delaware
6016214
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Q Automotive Jacksonville FL, LLC
Limited Liability
Company
Delaware
5497026
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Q Automotive Kennesaw GA, LLC
Limited Liability
Company
Delaware
5633076
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Q Automotive Orlando FL, LLC
Limited Liability
Company
Delaware
5553767
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Q Automotive Tampa FL, LLC
Limited Liability
Company
Delaware
6043100
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Southern Atlantic Automotive Services, L.L.C.
Limited Liability
Company
Delaware
3996127
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Tampa Hund, L.P.
Limited Partnership
Delaware
2898224
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Tampa Kia, L.P.
Limited Partnership
Delaware
2898222
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Tampa LM, L.P.
Limited Partnership
Delaware
2924753
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Tampa Mit, L.P.
Limited Partnership
Delaware
2898220
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Texas Automotive Services, L.L.C.
Limited Liability
Company
Delaware
4751790
2905 Premiere Parkway, Suite 300
Duluth, GA 30097



Schedule II - 16

--------------------------------------------------------------------------------




Name of Pledger
Type of Person
Jurisdiction of
Formation
Jurisdiction of Formation
Identification
Number
Address of
Chief Executive Office
Thomason Auto Credit Northwest, Inc.
Corporation
Oregon
352322-89
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Thomason Dam L.L.C.
Limited Liability
Company
Delaware
2960883
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Thomason FRD L.L.C.
Limited Liability
Company
Delaware
2911238
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Thomason Hund L.L.C.
Limited Liability
Company
Delaware
2911246
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
Thomason Pontiac-GMC L.L.C.
Limited Liability
Company
Delaware
3575295
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
WMZ Motors, L.P.
Limited Partnership
Delaware
2885115
2905 Premiere Parkway, Suite 300
Duluth, GA 30097
WTY Motors, L.P.
Limited Partnership
Delaware
2898215
2905 Premiere Parkway, Suite 300
Duluth, GA 30097







Schedule II - 17

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF PLEDGE AGREEMENT SUPPLEMENT
THIS PLEDGE AGREEMENT SUPPLEMENT dated as of _____________, 20__ (this “Pledge
Agreement Supplement”), is made by _______________________________, a
________________ (the “Pledgor”), in favor of BANK OF AMERICA, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) for the Secured
Parties (as defined in the Pledge Agreement referenced below; all capitalized
terms used but not defined herein shall have the meanings given to such terms in
such Pledge Agreement).


RECITALS:


A.    The Pledgor is party to that certain Third Amended and Restated Securities
Pledge Agreement dated as of September 25, 2019 (as in effect on the date
hereof, the “Pledge Agreement”), among ASBURY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Company”), certain of its Subsidiaries and the Administrative
Agent.


B.    The Pledgor has acquired rights in the Pledged Interests listed on Annex A
to this Pledge Agreement Supplement (the “Additional Interests”) and desires to
pledge, and evidence its prior pledge, to the Administrative Agent for the
benefit of the Secured Parties all of the Additional Interests in accordance
with the terms of the Credit Agreement and the Pledge Agreement.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and Secured Cash Management
Agreements and Secured Hedge Agreements, the Pledgor hereby agrees as follows:


1.    Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement (as collateral security for the
payment, performance and satisfaction of its respective Secured Obligations) and
pledges, collaterally assigns and grants to the Administrative Agent for the
benefit of the Secured Parties, as collateral security for the payment,
performance and satisfaction of its respective Secured Obligations, a first
priority lien and security interest in, the Additional Interests and all of the
following:
(a)    all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any or all of the Additional Interests or (y) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;
(b)    all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;
(c)    all securities accounts to which may at any time be credited any or all
of the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and
(d)    all proceeds of any of the foregoing.




Exhibit A - 1



--------------------------------------------------------------------------------




The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Pledge Agreement. Each of the representations and warranties with respect to
Pledged Interests and Collateral contained in the Pledge Agreement is hereby
made by the Pledgor with respect to the Additional Interests and the Additional
Collateral, respectively. The Pledgor further represents and warrants that Annex
A attached to this Pledge Agreement Supplement contains a true, correct and
complete description of the Additional Interests, and that all other documents
required to be furnished to the Administrative Agent pursuant to Section 3(c) of
the Pledge Agreement in connection with the Additional Collateral have been
delivered or are being delivered simultaneously herewith to the Administrative
Agent. The Pledgor further acknowledges that Schedule I to the Pledge Agreement
shall be deemed, as to it, to be supplemented as of the date hereof to include
the Additional Interests as described on Annex A to this Pledge Agreement
Supplement.
2.    Counterparts. This Pledge Agreement Supplement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Agreement Supplement to produce or account for more than one such counterpart
executed by the Pledgor. Without limiting the foregoing provisions of this
Section 2, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Pledge Agreement.


3.    Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 26
of the Pledge Agreement are hereby incorporated by reference as if fully set
forth herein.


IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by it’s authorized officer as of the day and year first above
written.
PLEDGOR:
                                                    
By:____________________________________
Typed Name:                    
Typed Title:                    








Exhibit A - 2



--------------------------------------------------------------------------------





ANNEX A
(to Pledge Agreement Supplement of __________ dated __________)
Additional Interests




Name of Pledgor
Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary
Class or Type of Equity Interest
Total Amount of Class or Type Outstanding (if applicable)


Total Amount Pledged
Certificate Number (if applicable)
 
 
 
 
 
 
 
 
 
 
 
 



















Annex A to Exhibit A

